                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

WILLIAM GILLIAM,                       )   CIVIL NO. 19-00127 JAO-RT
                                       )
             Plaintiff,                )   ORDER DISMISSING REMAINING
                                       )   CLAIMS
      vs.                              )
                                       )
MIKE GALVIN; JOAN CHERICE              )
KRUSSEL; MATTHEW AARON                 )
COTE,                                  )
                                       )
             Defendants.               )
                                       )
                                       )

                  ORDER DISMISSING REMAINING CLAIMS

      In its Order Granting in Part and Denying in Part (1) Defendants Joan

Cherice Krussel and Matthew Aaron Cote’s Motion to Dismiss Under Fed. R. Civ.

P. 12(b)(1) and 12(b)(6) and (2) Defendant Michael Galvin’s Motion to Dismiss

and/or for Summary Judgment (“Order”), the Court declined to determine whether

to exercise supplemental jurisdiction over Plaintiff William Gilliam’s (“Plaintiff”)

state-law claims until it could determine whether diversity jurisdiction provides a

basis for subject matter jurisdiction over said claims. See ECF No. 72 at 18. The

Court ordered Plaintiff to submit, by December 26, 2019, a declaration and any
relevant documents1 establishing his domicile at the time he initiated this action.

See id. at 20. Because Plaintiff failed to do so, the Court issued an Order to Show

Cause why the action should not be dismissed. See ECF No. 79. The Court

ordered Plaintiff to file a response by January 14, 2020. See id.

      Plaintiff also failed to file an amended complaint. Consequently, the Court

dismissed Plaintiff’s Lanham Act claim (Count 1) and notified the parties that the

case would proceed as to the remaining claims presented in the Second Amended

Complaint, except for Count 7, which the Court dismissed with prejudice. See

ECF No. 81.

      On January 14, 2020, Plaintiff filed a Declaration, to which he attached an

image of his passport and his mother’s death certificate. ECF No. 82. Neither bear

on Plaintiff’s domicile at the time he commenced this action. Nor do Plaintiff’s

statements in his Declaration respond to the Court’s domicile inquiry.

      In every pleading, Plaintiff asserted diversity as a basis for subject matter

jurisdiction.2 Federal district courts have original jurisdiction over cases where the

amount in controversy exceeds $75,000, exclusive of interest and costs, and where

the matter in controversy is between citizens of different states. 28 U.S.C.


1
  The Court provided examples of relevant documentary evidence. See ECF No.
72 at 20 n.10.
2
  Plaintiff also asserted federal question jurisdiction based on his Lanham Act
claim, as well as pendant jurisdiction.
                                          2
§ 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

be a citizen of a different state than each of the defendants. Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Federal courts are presumed to lack

subject matter jurisdiction, and the plaintiff bears the burden of establishing that

subject matter jurisdiction is proper. Kokkonen v. Guardian Life Ins. Co., 511 U.S.

375, 377 (1994).

      The Court has provided Plaintiff with multiple opportunities to present

evidence of his domicile at the time he commenced this action, which is necessary

to establish diversity jurisdiction. Instead of providing the requested evidence,

Plaintiff avers that: his mother passed away in his arms at the property on Kauai

that is the subject of this lawsuit; his family has held an interest in said property for

multiple decades and he has returned there “as [his] home in the past and so too in

the future”; the addresses on his pleadings and mailings are “the fifteen year

United States Postal Agent engaged contractually and pursuant to U.S. Postal

Service regulations to receive postal mail on my behalf” and the default address for

his online shipping labels, respectively; and he commenced a “bare bones” Chapter

13 petition in Bankruptcy Court within this district, with Hawai‘i as his residence.

ECF No. 82 at ¶¶ 3-6. These allegations remain insufficient and because Plaintiff


                                           3
has not submitted relevant documentary evidence, the Court finds that he has failed

to meet his burden of establishing that diversity jurisdiction exists.

      Given the dismissal of the Lanham Act claim and the lack of diversity

jurisdiction—the bases for original jurisdiction articulated by Plaintiff—the Court

now considers whether it should exercise supplemental jurisdiction over Plaintiff’s

remaining state-law claims. A state-law claim is part of the same case or

controversy under Article III of the U.S. Constitution “when it shares a ‘common

nucleus of operative fact’ with the federal claims and the state and federal claims

would normally be tried together.” Bahrampour v. Lampert, 356 F.3d 969, 978

(9th Cir. 2004) (citation omitted). Courts may decline to exercise supplemental

jurisdiction over a state-law claim if:

             (1) the claim raises a novel or complex issue of State law,

             (2) the claim substantially predominates over the claim or
                 claims over which the district court has original jurisdiction,

             (3) the district court has dismissed all claims over which it has
                 original jurisdiction, or

             (4) in exceptional circumstances, there are other compelling
             reasons for declining jurisdiction.

28 U.S.C. § 1367(c). Courts declining to exercise supplemental jurisdiction, “must

undertake a case-specific analysis to determine whether declining supplemental

jurisdiction ‘comports with the underlying objective of most sensibly

accommodat[ing] the values of economy, convenience, fairness and comity.’”
                                           4
Bahrampour, 356 F.3d at 978 (alteration in original) (citation omitted); City of Chi.

v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997). When a “case in which all

federal-law claims are eliminated before trial, the balance of factors . . . will point

toward declining to exercise jurisdiction over the remaining state-law claims.”

Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)) (quotations omitted).

      Here, considerations of judicial economy, convenience, fairness, and comity

weigh in favor of declining jurisdiction over Plaintiff’s state-law claims. The

Court dismissed the only claim over which it had original jurisdiction and although

the Court has addressed multiple dispositive motions, the case is still in its earliest

stages. There are no other factors compelling the Court to deviate from the

common practice of declining supplemental jurisdiction when no federal claims

remain. Accordingly, the Court declines to exercise supplemental jurisdiction over

Plaintiff’s state-law claims. All remaining claims are HEREBY DISMISSED.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, January 16, 2020.




Civil No. 19-00127 JAO-RT; Gilliam v. Galvin; ORDER DISMISSING REMAINING CLAIMS


                                           5
